Citation Nr: 0927774	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-37 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1970 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which granted service connection for PTSD, rated as 10 
percent disabling, effective September 10, 2002.  In May 
2006, the 10 percent rating was increased to 30 percent, 
effective September 10, 2002.  

The issue on appeal was originally before the Board in June 
2008 when it was remanded for additional evidentiary 
development.


FINDING OF FACT

The service-connected PTSD is manifested by difficulty 
sleeping, nightmares, some social isolation, depression and 
anxiety, mild irritability, infrequent flashbacks and 
occasional suicidal ideations.  There is no evidence of 
difficulty in understanding complex commands, stereotyped 
speech, significant memory impairment, impaired judgment or 
abstract thinking or difficulty in maintaining employment. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent disabling for PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).


II.  Analysis 

The Veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
Veteran asserts that he is entitled to an initial evaluation 
in excess of 30 percent disabling.  After carefully reviewing 
the evidence of record, the competent evidence shows that the 
Veteran is appropriately rated at 30 percent and does not 
warrant a higher rating at this time.

By way of history, the RO granted service connection for PTSD 
in March 2005 and assigned a 10 percent evaluation effective 
September 10, 2002.  The Veteran filed a notice of 
disagreement with the decision and was granted a 30 percent 
evaluation in a May 2006 rating decision, effective September 
10, 2002.  The Veteran appealed the decision and the case was 
then sent to the Board and remanded for additional evidence.  
Since this appeal ensued after the Veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran received a psychological evaluation in February 
2003.  The examiner noted that a psychiatrist saw the Veteran 
in 2002 and diagnosed bipolar disorder, PTSD, sleep disorder 
and chronic pain syndrome.  The Veteran reported that he has 
difficulty being around people, has problems sleeping and 
experiences nightmares.  The Veteran had problems maintaining 
eye contact with the examiner.  The Veteran reported that 
since his return from service, he has impulsively quit jobs.  
He reported that his longest job was working for a mining 
company and he was let go when the company went out of 
business.  His most recent job involved working at a casino 
as a slot tech.  He reported that he was fired due to getting 
into arguments with his boss.  The Veteran was married after 
he separated from service and reported that this marriage 
ended in divorce due to his wife's behavior.  The Veteran is 
currently married to his second wife and said his marriage is 
affected by his nightmares and sullen mood.  The Veteran has 
three children from his first marriage.  His son passed away.  
He still remains close with his eldest daughter and his 
younger daughter blames him for divorcing her mother.  The 
Veteran expressed a desire to reconnect with his daughter and 
reestablish a relationship.  

He reported a lack of enjoyment around other people and that 
it is hard for him to make friends.  He stated that the 
majority of his friendships are with members of his church 
and that he is capable of trusting others if he knows them.  
The Veteran reported his stressors as stemming from Vietnam, 
his divorce from his first wife and losing his home due to a 
physical injury.  He was appropriately attired and had no 
difficulty with goal directed behaviors.  He was attentive 
and was able to concentrate.  His mood was mildly depressed, 
his affect was fine, but he displayed a shallow 
responsiveness.  The Veteran reported having no suicidal or 
homicidal ideation and was alert to person, place and time.  
The Veteran received a GAF score of 70.

The Veteran received a VA examination in March 2005.  He was 
cooperative, a good historian and was fully oriented.  His 
mental functions were completely intact and he showed 
symptoms of avoidance and startle response.  He reported his 
trauma in service of killing a very young Vietnamese boy who 
was armed with a grenade.  Sine he returned home, he 
continues to experience nightmares.  The Veteran married 
after his service and divorced his first wife; he then 
married his current wife in 1998 and described this as a 
happy marriage.  He used to enjoy hunting, but now the 
activity reminds him of Vietnam and he is unable to partake.  
The Veteran does not talk about Vietnam as it brings his 
traumatic memories back and causes him to experience 
nightmares.  The examiner stated that the Veteran symptoms 
are consistent with mild PTSD and assigned a GAF score of 60.  

July 2005 medical records show the Veteran's main concern was 
his nightmares.  He also had problems with low stress 
tolerance, flashbacks, depression and anxiety in public.  In 
October 2005, the Veteran was under financial stress and as a 
result was moving from place to place with his wife.  He 
received a GAF score of 45.  December 2005 medical records 
show that the Veteran seemed more depressed and had 
occasional suicidal thoughts, but did not make any attempts 
or plans.  He was also more irritable, anxious and more 
reactive to stress. 

Medical records from January 2008 report that the Veteran had 
repeated nightmares involving killing a young Vietnamese 
soldier.  He reported having occasional anxiety attacks and 
does not enjoy venturing out of his house.  In February 2008, 
the Veteran reported having suicidal ideations in the last 
month, but had no ideations at the time of his examination.  
March 2008 medical records show that the Veteran experienced 
a depressed mood and flattened affect.  The Veteran had a 
fair level of understanding and was oriented to person, place 
and time.  

The Veteran received a VA examination in August 2008.  He 
reported being a car mechanic after his divorce but having to 
quit due to his back disability.  The Veteran watches 
television and reads during the day and occasionally leaves 
to go to stores but does not enjoy driving because other 
drivers irritate him.  He has stopped going to Church due to 
fights he has with his wife.  The examiner noted that the 
Veteran was alert, oriented, appropriately attired, thought 
processes were logical and goal oriented, and he had 
appropriate eye contact.  The Veteran did not exhibit signs 
of delusions, hallucinations, impaired impulse control, 
psychotic behavior or impulsive actions and denied having 
flashbacks.  The Veteran denied homicidal or suicidal 
ideations and denied episodes of violence or assault.  The 
Veteran stated that he experiences panic attacks, but the 
examiner attributed the attacks to his physical ailments and 
the arguments he has with his wife.  He has friends and 
stated that any fears he has regarding his future are not 
tied to his PTSD, but rather to his diagnosis of cancer.  The 
examiner noted a slight impairment to the Veteran's daily 
functioning due to his PTSD and stated that his 
symptomatology is mostly due to his health problems and his 
interactions with his wife.  The Veteran received a GAF score 
of 60 for his PTSD.

Medical records dated in September 2008 show that the Veteran 
presented appropriately attired and reported having 
nightmares three to four times a week and hitting his spouse 
on occasion during these nightmares.  The Veteran was alert 
and oriented to person, place and time.  His mood was 
euthymic, his affect was narrow and his speech patterns and 
thought processes were in the normal range. 

The Veteran's spouse wrote a letter attesting to the 
nightmares her husband experiences and states that during 
nightmares he occasionally becomes violent.  She also 
asserted that he reacts poorly to situations, which trigger 
memories of Vietnam.  The Veteran's daughter also submitted a 
statement, noting the Veteran's symptoms including his anger 
outbursts and difficulty with trusting others.

A review of the competent evidence of record demonstrates 
that the Veteran is appropriately rated at 30 percent.  From 
the period beginning September 10, 2002, the Veteran has 
shown that he was typically depressed, had nightmares, became 
anxious, experienced infrequent flashbacks, was somewhat 
socially isolated and occasionally thought of suicide.  He 
was only mildly irritable and his mood was euthymic.  The 
records show that he was able to maintain employment and has 
some friends.  He did not have circumstantial, circumlocutory 
or stereotyped speech.  He also did not have difficulty in 
understanding complex commands or have mood disturbances or 
impaired thinking.  His memory was completely intact.  
Furthermore, his panic attacks were attributed to his non-
service connected disabilities.  The Veteran has a wife, 
family and friends with whom he continues to interact.  While 
the Veteran does experience depression, he did not attribute 
it to his PTSD and reported in his August 2008 VA examination 
that he is scared of his cancer cutting short his life.  His 
most recent GAF score reflects some moderate symptoms, but 
overall show him to be relatively high functioning. 

In order to receive a 50 percent evaluation, the Veteran 
would need to show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; memory 
impairment (retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

The Board notes the fluctuations in the GAF scores attributed 
at various times by the outpatient and examination providers.  
However, the lower score coincided with financial stress and 
an unstable living situation.  The record indicates that the 
Veteran has been treated for cancer and reports depression 
associated with this prognosis.  The Board also points out 
that an examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is a factor for 
consideration.  It is not determinative of the percentage VA 
disability rating to be assigned.  The VA disability 
percentage rating is based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95.  In this case, as noted above, the 
Veteran's PTSD symptoms are not productive of, or consistent 
with, the criteria for a 50 percent rating, at any time 
during the appeal period.  Overall his PTSD has been no more 
than moderately disabling.  

Additionally, the Board acknowledges the Veteran's appellate 
assertions of increased impairment, as well as the supporting 
statements submitted on his behalf.  Nonetheless, the 
objective examination findings of record demonstrate that the 
Veteran's PTSD is productive of no more than mild to moderate 
impairment.  Thus, the statements are of little or no 
probative value, as they are inconsistent with the medical 
evidence of record.  The Veteran's service-connected PTSD has 
been appropriately rated at 30 percent.

Finally, the evidence does not reflect that the Veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Veteran left two jobs due to 
physical limitations and due to the company closing.  While 
the Veteran asserts that he left his last job due to 
disagreements with his boss, there is no evidence that these 
disagreements were a result of his PTSD, as he was found to 
be cooperative and responsive on examination.  Therefore, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2008) is not warranted.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is currently 
appropriately rated at 30 percent; however, if his symptoms 
worsen, he is encouraged to re-apply for increased benefits.




III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The Veteran received a 
VCAA notice letter in September 2002, prior to the initial 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  The letter also 
notified the Veteran of the specific details required to 
substantiate the in-service stressor.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), holds that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
Veteran's service) are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this notice was sent after the 
March 2005 decision, the Board determines that the Veteran is 
not prejudiced.  The Veteran's claim was readjudicated in May 
2006 and March 2009.  Additionally, the Veteran has had ample 
opportunity to participate effectively in the processing of 
his claim.  

As a final matter, the Board has considered the recent 
decision of  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, Vazquez-Flores pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial evaluations.  Here, the claim involves 
an initial evaluation, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2008); 38 C.F.R. 
§ 3.159 (2008).  In connection with the current appeal, VA 
has obtained the Veteran's service treatment records and VA 
treatment records.  VA also provided the Veteran with several 
VA examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.




____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


